Citation Nr: 0902793	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, to 
include a low back strain.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma, 
which, in relevant part, declined to reopen the veteran's 
claim for service connection for a low back disorder.  The RO 
issued a notice of the decision in January 2007, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
February 2007.  Subsequently, in July 2007 the RO provided a 
Statement of the Case (SOC), and thereafter, in September 
2007, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

In a May 2008 document, the veteran relinquished his right to 
have the RO consider, in the first instance, any additional 
evidence offered.  The Board accepts this as a valid waiver 
of initial RO consideration of the new evidence submitted.  
38 C.F.R. § 20.1304(c).

With respect to the merits of this claim, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  See remand appended to the 
decision below.


FINDINGS OF FACT

1.	The RO declined to reopen the veteran's service connection 
claim for a low back disorder in a September 2003 
decision; the veteran did not appeal that decision.

2.	The evidence submitted since the September 2003 decision 
consists of private and VA medical records pertaining to 
the veteran's low back disorder as well as testimony by 
the veteran; the veteran's testimony and statements 
pertaining to continuity of symptomatology are new and 
raise a reasonable possibility of substantiating his 
claim.


CONCLUSIONS OF LAW

1.	The September 2003 RO decision that denied the veteran's 
application to reopen his claim for service connection for 
a low back disorder became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.	Because at least some of the evidence presented since the 
September 2003 RO decision is new and material, the claim 
for service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received to reopen the claim for service connection 
for a low back disorder.  Therefore, a further discussion of 
the VCAA duties is unnecessary with respect to the veteran's 
application to reopen his claim.  The reopened claim for 
service connection for a low back disability requires further 
development and is addressed in the remand below.  


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his May 2006 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In September 2003, the RO, after considering VA medical 
records reflecting current treatment of a low back disorder, 
declined to reopen the veteran's claim (which it had also 
previously denied in April 1970 based on the lack of a 
current back disability).  In its September 2003 decision, 
while the RO acknowledged that the current medical records 
disclosed treatment for a low back disorder, it nonetheless 
did not reopen the claim, citing to the fact that the veteran 
had not provided evidence showing that his current low back 
disorder was causally related to his period of service.  The 
RO supplied a notice of its adverse decision in September 
2003, which also apprised the veteran of his appellate 
rights.  The veteran thereafter did not submit an NOD with 
that determination.  As such, the Board determines that the 
September 2003 RO decision is a "final" decision within the 
meaning of 38 U.S.C.A. § 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the veteran's May 2006 claim 
for service connection relating to the low back, unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), new 
and material evidence is received with respect to this claim.   
 
In the instant case, the post-September 2003 record reveals 
the submission of numerous VA and private medical records and 
the veteran's Travel Board hearing testimony, where he 
indicated that he experienced chronic and worsening low back 
pain ever since his service discharge.  See Hearing 
Transcript at 11.  The Board determines that the veteran's 
testimony in this regard constitutes new and material 
evidence.  This evidence qualifies as "new" because it did 
not exist during or prior to the September 2003 decision, and 
it is neither cumulative nor redundant of evidence already of 
record, as it offers a current account of the chronic, 
continuous nature of the veteran's low back disorder.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) regarding 
competency in attesting to factual matters of which the 
veteran has first-hand knowledge, e.g., experiencing 
recurrent back pain since an in-service injury.  See also 
38 C.F.R. § 3.303(c) (2008); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997), 
regarding continuity of symptomatology.  This testimony 
qualifies as "material," as it relates to an unestablished 
fact necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating the claim; 
that is, the statement appears to demonstrate that the 
veteran has had chronic low back pain since his injuries 
during active service.  It is pertinent to note that, for the 
limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In view of the 
foregoing, the Board reopens the claim.

The Board parenthetically notes that in the RO's June 2006 
VCAA letter, while it did apprise the veteran of the new and 
material evidence standard, as well as how he could establish 
service connection and the manner in which VA calculates 
disability ratings and assigns effective dates, it improperly 
referred to the April 1970 RO determination as the relevant 
final decision in this case, rather than the more recent 
September 2003 final decision.  See Evans v. Brown, 9 Vet. 
App. 273, 285-86 (1996), overruled on other grounds, Hodge v. 
West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).  In this regard, 
the RO stated in the letter that "[y]our claim was 
previously denied [in 1970] because the condition was not 
found on VA examination at the time of the initial evaluation 
by VA.  Therefore the evidence you submit must relate to this 
fact."  For the purposes of reopening the claim, therefore, 
the RO appears to have directed the veteran's attention to 
providing evidence that he currently had a low back disorder 
that did not appear in the 1970 VA examination (which the 
veteran did do).  In this way, the RO's June 2006 letter was 
improper in that it should have directed the veteran's 
attention more specifically to the fact that he needed to 
provide evidence causally linking his documented in-service 
low back injuries to his currently diagnosed low back 
disorder(s).  See Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).     

In any event, because the Board has reopened the claim, it 
must make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand portion of this Decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of the claim.


ORDER

Having received new and material evidence, the claim for 
service connection for a low back disorder, to include low 
back strain, is reopened; the appeal is granted to this 
extent only.




REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, at his Travel Board hearing and in his 
February 2007 NOD, the veteran conveyed that he had 
experienced ongoing and worsening low back pain since his 
period of active service.  As the veteran currently has a low 
back disorder, to include diagnoses of a lumbosacral strain 
in November 2006 and a left L5-S1 herniated disc in May 2006, 
the Board finds that it must obtain a VA examination to 
determine the likely etiology of the low back disorder(s) and 
whether any such disorder(s) is as likely as not related to 
his documented in-service low back injuries.  If possible, 
such an examination should be conducted at the VA Medical 
Center in Anchorage, Alaska.  See May 2008 VA Form 21-4138 
(veteran's request for VA examination to be performed at the 
VA Medical Center in Anchorage, Alaska instead of Fairbanks, 
Alaska).  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. Thereafter, the AMC/RO must provide a 
VA medical examination to determine the 
etiology of the veteran's current low 
back disorder(s).  If possible, the 
examination should be performed at the 
Anchorage, Alaska VA Medical Center.  

The VA examiner should review relevant 
portions of the claims file, to include 
the veteran's service medical records and 
post-service treatment records, and 
indicate that s/he has done so in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any tests that 
are deemed necessary, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater probability) 
that any low back disability that 
is currently present began during 
service or is causally related to 
any incident of service, to include 
documented in-service injuries?
  
The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.   

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the Statement of the Case, 
the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), which addresses all of the 
evidence received since the statement of 
the case was issued in July 2007, and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


